COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

 Cause number:            01-18-00850-CV
 Style:                   Reginald Taylor v. University of Texas Medical Branch at Hospital
                          Galveston
 Date motion filed*:      November 7, 2018
 Type of motion:          Motion for Stay of the Proceedings to Resolve Issues
 Party filing motion:     Pro Se Appellant Reginald Taylor
 Document to be filed:    N/A

Is appeal accelerated?      No.

Ordered that motion is:
       Granted
             If document is to be filed, document due: N/A.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         This Court’s November 1, 2018 Order already directed the Clerk of this Court to
         mark appellant indigent for purposes of the appellate costs, directed the district clerk to
         mail the records to appellant, and ordered appellant’s brief filed within 45 days of that
         Order. Accordingly, appellant’s motion to stay is dismissed as moot.

Judge’s signature: __/s/ Evelyn V. Keyes______
                   x Acting individually       Acting for the Court

Date: __November 15, 2018___